DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states “to vertically past through its opposite surfaces”. It is unclear what this is referring to. In other words, what passes through its opposite surfaces?
Claim 2 states “insert ejection”. The meaning and intended scope of this term is unclear.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pae US 20170201143.
 	Pae discloses:
 	1. A motor comprising: a stator (120/520) having a plurality of coils (see 0025) wound therearound and a center made hollow to vertically pass through its opposite surfaces; a rotor (130/530) which is disposed to be spaced apart from an inner surface of the stator, and into which a drive shaft (135/535) is inserted to vertically pass through its center; a terminal block (140/540) including a frame (see annotated Fig 2 herein wherein the frame comprises the outer circumferential portion of 140, or the corresponding outer circumferential portion of 540) coupled to an upper side of the stator, ribs 525b extending radially inward from the frame, and a ring 525a  portion which is coupled to the ribs and into which an upper side of the drive shaft of the rotor is rotatably inserted (see e.g. Fig 5); and a terminal (145/545) coupled to the terminal block and electrically connected to the coil of the stator.
 	Applicant has the duty to disclose information pertinent to the claimed invention as per 37 CFR 1.56. Applicant did not disclose Pae and did not provide any details of the two embodiments shown in Pae US 20170201143. To the extent that features of the embodiment in Fig 2 and the embodiment in Figs 3-6 would need to be combined to meet the limitations of the claims, the examiner finds it obvious to incorporate features between the embodiments as each are similar pumps with similar construction. Given the similarity of the two embodiments, in the rejections a reference to a part of one embodiment is also a reference to a corresponding part of the other embodiment. 


    PNG
    media_image1.png
    1617
    1143
    media_image1.png
    Greyscale

 	2. The motor of claim 1, wherein the terminal block and the terminal are integrally formed with each other through insert injection (as best understood, see 140 and 145 & 540 and 545).  
3. The motor of claim 1, wherein the stator has a plurality of protrusions protruding upward from its upper surface, the protrusions being formed to be spaced apart from each other in a circumferential direction, 4XD6496.DOC165038-2006758the frame of the terminal block has a stepped jaw protruding radially outward, and the frame of the terminal block is inserted into the inside of the stator, which is surrounded by the protrusions of the stator, and the stepped jaw of the terminal block is inserted between the protrusions of the stator (see annotated Fig 2 herein, and see the corresponding portions of Figs 3-6).  
 	4. The motor of claim 1, wherein the stator has a coupling groove formed to be concave downward from the upper surface of the stator, the frame of the terminal block has a fixing protrusion formed to protrude downward, and the fixing protrusion of the terminal block is inserted into the coupling groove of the stator (see annotated Fig 2 herein, and see the corresponding portions of Figs 3-6).  
 	8. The motor of claim 1, further comprising: a housing (110/510) including the stator, the rotor and the terminal block disposed therein, the stator being coupled and fixed to an inner circumferential surface of the housing; and an upper cover (topmost portion of terminal block as in annotated Fig 3 herein) coupled to an upper side of the housing, and having a lead hole through which the terminal passes and a fluid discharge port through which a fluid is discharged (see annotated Fig 3 herein).  

    PNG
    media_image2.png
    873
    800
    media_image2.png
    Greyscale

 	9. An electric pump comprising: the motor of claim 8; and 4XD6496.DOC185038-2006758a pump portion (150/550 including impeller 155/551) coupled to a lower side of the housing of the motor and connected to the drive shaft of the motor to be rotated, thereby pumping a fluid.  
 	10. The electric pump of claim 9, wherein the pump portion includes: an upper casing having a fluid outlet; a lower casing coupled with the upper casing to have a receiving space formed therein and having a fluid inlet; and an impeller 155 disposed in the receiving space formed by the coupling of the upper casing and the lower casing, and coupled to the drive shaft of the motor (see annotated Fig 2 herein, and see the corresponding portions of Figs 4-6).

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746